Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 5 it recites “first first”.  Appropriate correction is required.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (US 20170299860 A1 hereinafter “Wall”) (IDS), in view of EDWIN et al. (WO 20200010271, hereinafter “EDWIN”) (IDS).
Regarding clam 1, WALL discloses an electronic device (WALL, para. 2, i.e., head-mounted display system configured to project light to an eye of a user wearing the headmounted display system to display content in a vision field of said user) comprising: a projector configured to emit first light (WALL, para [0072), i.e. light source); a waveguide (WALL, para [0130]); wherein the waveguide is configured to transmit, from the second surface and through the first surface,  second light from an external object (para 28, i.e., "the waveguide 100, is transparent, meaning that it allows light to pass through it so that a user can see through the waveguide 100 and observe objects on an opposite side of the waveguide 100 than the user's eye(s)").
It is noted that WALL is silent about wherein the second output coupler is configured to couple a second portion (EDWIN, para. 224) of the first light out of the waveguide through the second surface as claimed.
However, EDWIN discloses the waveguide having a first surface, a second surface opposite the first surface (see waveguide citation below, the waveguide will have first and second surface), and an input coupler (Fig. 6, para. 156) configured to couple the first light (EDWIN, para. 223) into the waveguide, wherein the waveguide is configured to transmit, from the second surface and through the first surface, second light from an external object (EDWIN, para. 223 i.e. environment with object); a first output coupler on the waveguide and configured to couple a first portion (see output coupler for coupling the visible light output below, i.e., toward the user’s viewing eyes)of the first light out of the waveguide through the first surface; and a second output coupler (see coupler for coupling Infrared light out of the waveguide as cited below) on the waveguide and at least partially overlapping the first output coupler, wherein the second output coupler is configured to couple a second portion (EDWIN, para. 224) of the first light out of the waveguide through the second surface (EDWIN, para. 98, i.e. output coupler, coupled the light out of the waveguide through the second surface, i.e. toward the outside).  
Both WALL and EDWIN teach systems with multi-participant meetings in which reactions are evaluated, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the WALL disclosure, producing AR technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements amongst other virtual or real-world imagery' elements, as taught by EDWIN.  Such inclusion would have increased the usefulness of the messaging system by adding customization capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, WALL/EDWIN, for the same motivation of combination, further discloses the electronic device of claim 1, wherein the first portion of the first light comprises light at visible wavelengths and wherein the second portion (EDWIN, para. 70) of the first light comprises light at near- infrared wavelengths (EDWIN, para. 41).  
Regarding claim 3, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 2, wherein the second output coupler comprises: a filter layer, wherein the filter layer is configured to transmit light at the near-infrared wavelengths and is configured to block light at the visible wavelengths (EDWIN, para 223, e.g. the filter transmit light at the near-infrared wavelengths and is configured to block light at the visible wavelengths).  
Regarding claim 4, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 3, wherein the first output coupler comprises a set of volume holograms (diffraction grating, input -put coupler, infra) that are Bragg-matched (grating based on Bragg-match grating) to the visible wavelengths (EDWIN, para. 36).  
Regarding claim 5, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 3, wherein the second output coupler further comprises: an additional filter layer (filter, i.e. dichroic filter, supra), wherein the additional filter is configured to block light at the near-infrared wavelengths and is configured to transmit light at the visible wavelengths (Such filter will transmit light in visible wavelength while block/reflect the near-infrared wavelength, Supra,).  
Regarding claim 6, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 2, wherein the first output coupler comprises a first set of volume holograms that are Bragg-matched to the visible wavelengths (Bragg matched input-output coupler as cited above) and wherein the second output coupler comprises a second set of volume holograms that are Bragg- matched to the near-infrared wavelengths (Bragg-matched, as cited above).  
Regarding claim 11, WALL/EDWIN, for the same motivation of combination, discloses an  electronic device  comprising: a waveguide having a first surface and a second surface opposite the first surface, wherein the waveguide is configured to propagate a first portion of light and a second portion of the light via total internal reflection; an input coupler configured to couple the first and second portions of the  light into the waveguide; an output coupler configured to couple the first portion of the light out of the waveguide through the first surface; and a filter layer on the second surface and at least partially overlapping the output coupler, wherein the filter layer is configured to transmit the second portion of the light without transmitting the first portion of the light (see rejection of claim 1).  
Regarding claim 12, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 11, further comprising: an additional filter layer on the first surface of the substrate, wherein the additional filter layer is configured to transmit the first portion of the light without transmitting the second portion of the 
Regarding claim 13, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 12, wherein the filter layer comprises a long- pass filter and wherein the additional filter comprises a short- pass filter (see visible/IR lights and filter citation above).  
Regarding claim 14, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 13, wherein the first portion of the light comprises visible wavelengths and wherein the second portion of the light comprises near- infrared wavelengths (see visible and IR light citation above).  
Regarding claim 15, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 14, wherein the output coupler comprises an optical component selected from the group consisting of: a diffractive grating and a louvered mirror (see holographic grating citation above including grating such as a louvered mirror).  
Regarding claim 16, WALL/EDWIN, for the same motivation of combination, further discloses the  An electronic device comprising: a waveguide having a first surface and a second surface opposite the first surface (see rejection of claim 1), wherein the waveguide is configured to propagate a first portion of light and a second portion of the light via total internal reflection (see rejection of claim 1); an input coupler configured to couple the first and second portions of the light into the waveguide; a first holographic optical element on the waveguide and configured to couple the first portion of the light out of the waveguide through the first surface (see rejection of claim 1); and a second holographic optical element on the waveguide and at least partially overlapping the first holographic optical element (see rejection of claim 1), wherein the second holographic optical element is configured to couple the second portion of the light out of the waveguide through the second surface (see rejection of claim 1).  
Regarding claim 17, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 16, wherein the first portion of the light comprises first range of wavelengths and wherein the second portion of the light comprises a second range of wavelengths (see filter and visible/IR light citation above).  
Regarding claim 18, WALL/EDWIN, for the same motivation of combination, further discloses the  electronic device of claim 17, wherein the first range of wavelengths comprise a wavelength between 400 nm and 700 nm (see visible light and filter citation above) and wherein the second range of wavelengths comprise a wavelength between 750 nm and 1400 nm (see IR citation and filter citation above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210041948 A1	Eye Tracking System
US 20210011284 A1	APODIZED REFLECTIVE OPTICAL ELEMENTS FOR EYE-TRACKING AND OPTICAL ARTIFACT REDUCTION
US 20200368616 A1	MIXED REALITY GAMING SYSTEM
US 20200183174 A1	ADAPTIVE VIEWPORTS FOR HYPERVOCAL VIEWPORT (HVP) DISPLAYS
US 10502963 B1	Immersed fresnel structure with curable liquid polymer
US 10466484 B1	Compact head-mounted display for artificial reality
US 10466779 B1	Event camera for eye tracking
US 20190086674 A1	AUGMENTED REALITY DISPLAY WITH WAVEGUIDE CONFIGURED TO CAPTURE IMAGES OF EYE AND/OR ENVIRONMENT
US 10217286 B1	Realistic rendering for virtual reality applications
US 20180307048 A1	SYSTEMS, DEVICES, AND METHODS FOR HOLOGRAPHIC OPTICAL ELEMENTS
US 20180275409 A1	EYE-IMAGING APPARATUS USING DIFFRACTIVE OPTICAL ELEMENTS
US 10007406 B1	Adaptive writing interface
US 20180046859 A1	Apparatus for a Near-Eye Display
US 20170299860 A1	Waveguide-Based Displays With Exit Pupil Expander
US 9557568 B1	Head-mounted display
US 20160342205 A1	DISPLAY CONTROL APPARATUS, DISPLAY CONTROL METHOD OF DISPLAY CONTROL APPARATUS, AND EYE GAZE DIRECTION DETECTION SYSTEM
US 9442292 B1	Directional array sensing module
US 20160241892 A1	METHODS AND APPARATUS FOR GENERATING AND USING REDUCED RESOLUTION IMAGES AND/OR COMMUNICATING SUCH IMAGES TO A PLAYBACK OR CONTENT DISTRIBUTION DEVICE
US 20160085300 A1	WAVEGUIDE EYE TRACKING EMPLOYING SWITCHABLE DIFFRACTION GRATINGS
US 9274597 B1	Tracking head position for rendering content
US 20160029883 A1	EYE TRACKING CALIBRATION
US 8878773 B1	Determining relative motion as input
US 20140049452 A1	EYE GAZE USER INTERFACE AND CALIBRATION METHOD
US 20140037213 A1	IMAGE PROCESSING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485